          Case 1:19-cv-10090-AJN Document 29 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      8/25/2020


  Anabel Hernandez, et al.,

                          Plaintiffs,
                                                                             19-cv-10090 (AJN)
                 –v–
                                                                                   ORDER
  Marcelo Orbe, et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

       The Court’s Order at Dkt. No. 28 was docketed in this matter in error. The Clerk is

respectfully directed to strike Dkt. No. 28 from the public docket.



       SO ORDERED.

 Dated: August 24, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
